         Case 1:21-cv-03858-VM Document 32-2 Filed 06/14/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

_________________________________________X
ROSENFIELD & COMPANY, PLLC,               :
                                          :
              Plaintiff,                  :
                                          :
vs.                                       :                 CASE NO.: 1:21-cv-03858-VM
                                          :
TRACHTENBERG, RODES &                     :
FRIEDBERG LLP, STAR AUTO SALES OF :
BAYSIDE, INC. (d/b/a STAR TOYOTA OF       :
BAYSIDE), STAR AUTO SALES OF              :
QUEENS, LLC (d/b/a STAR SUBARU),          :
STAR HYUNDAI LLC (d/b/a STAR              :
HYUNDAI), STAR NISSAN, INC. (d/b/a STAR :
NISSAN), METRO CHRYSLER PLYMOUTH :                          ORDER FOR ADMISSION
INC. (d/b/a STAR CHRYSLER JEEP DODGE), :                    PRO HAC VICE
STAR AUTO SALES OF QUEENS COUNTY :
LLC (d/b/a STAR FIAT), and STAR AUTO      :
SALES OF QUEENS VILLAGE LLC (d/b/a        :
STAR MITSUBISHI),                         :
                                          :
              Defendants.                 :
_________________________________________X

       The motion of LESLEY-ANNE MARKS, for admission to practice Pro Hac Vice in the

above-captioned action is GRANTED.

       Applicant has declared that she is a member in good standing of the bar of the state of

Florida; and that her contact information is as follows:

       Applicant’s Name:          Lesley-Anne Marks

       Firm Name:                 GrayRobinson, P.A.

       Address:                   1795 West NASA Boulevard

       City/ State/ Zip: _______ Melbourne, Florida 32901

       Telephone/Fax:             (321) 727-8100 / (321) 984-4122
          Case 1:21-cv-03858-VM Document 32-2 Filed 06/14/21 Page 2 of 2




         Applicant having requested admission Pro Hac Vice to appear for all purposes as co-

counsel for Plaintiff, ROSENFIELD & COMPANY, PLLC, in the above-entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




Dated:
                                                    United States District/Magistrate Judge




                                               2
